

115 HR 2976 IH: Deferment for Active Cancer Treatment Act of 2017
U.S. House of Representatives
2017-06-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2976IN THE HOUSE OF REPRESENTATIVESJune 21, 2017Ms. Ros-Lehtinen (for herself, Mr. Perlmutter, Ms. Wasserman Schultz, Mr. Peterson, Mr. Diaz-Balart, and Mr. Duncan of Tennessee) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the Higher Education Act of 1965 to allow for the deferment of certain student loans
			 during a period in which a borrower is receiving treatment for cancer.
	
 1.Short titleThis Act may be cited as the Deferment for Active Cancer Treatment Act of 2017. 2.Student loan deferment for borrowers receiving cancer treatment (a)Direct LoansSection 455(f) of the Higher Education Act of 1965 (20 U.S.C. 1087e(f)) is amended—
 (1)by redesignating paragraphs (3) and (4) as paragraphs (4) and (5), respectively; and (2)by inserting after paragraph (2) the following:
					
						(3)Deferment for borrowers receiving cancer treatment
 (A)Effect on principal and interestA borrower of a loan made under this part who meets the requirements of subparagraph (B) shall be eligible for a deferment, during which periodic installments of principal need not be paid, and interest shall not accrue.
 (B)EligibilityA borrower of a loan made under this part shall be eligible for a deferment during— (i)any period in which such borrower is receiving treatment for cancer; and
 (ii)the 6 months after such period. (C)ApplicabilityThis paragraph shall apply with respect to loans—
 (i)made on or after the date of the enactment of this paragraph; or (ii)in repayment on the date of the enactment of this paragraph..
 (b)Terms of Federally Insured Student LoansSection 427(a)(2)(C) of the Higher Education Act of 1965 (20 U.S.C. 1077(a)(2)(C)) is amended— (1)in clause (ii), by striking ; or and inserting a semicolon;
 (2)in clause (iii), by inserting or after the semicolon; and (3)by inserting after clause (iii) the following:
					
 (iv)in which the borrower is receiving treatment for cancer and the 6 months after such period.. (c)FFEL programSection 428(b)(1)(M) of the Higher Education Act of 1965 (20 U.S.C. 1078(b)(1)(M)) is amended— 
 (1)in clause (iii), by striking or (II); or and inserting a or (II);; (2)in clause (iv), by inserting or after the semicolon; and
 (3)by adding at the end the following:  (v)during which the borrower is receiving treatment for cancer and the 6 months after such period;.
 (d)Federal Perkins loansSection 464(c)(2) of the Higher Education Act of 1965 (20 U.S.C. 1087dd(c)(2)) is amended— (1)in subparagraph (A)—
 (A)in clause (iv), by striking ; or and inserting a semicolon; (B)in clause (v), by inserting or after the semicolon; and
 (C)by inserting after clause (v) the following:  (vi)during which the borrower is receiving treatment for cancer and the 6 months after such period;.
 (e)Interest on unsubsubsidized Stafford LoansSection 428H(e)(2) of the Higher Education Act of 1965 (20 U.S.C. 1078–8(e)(2)) is amended— (1)in subparagraph (A), by striking Interest and inserting, Except as provided in subparagraph (C), interest; and
 (2)by adding at the end the following:  (C)Interest shall not accrue on a loan deferred under section 428(b)(1)(M)(v) or 427(a)(2)(C)(iv)..
 (f)ApplicabilityThe amendments made by this Act shall apply with respect to loans— (1)made on or after the date of the enactment of this Act; or
 (2)in repayment on the date of the enactment of this Act. 